Citation Nr: 18100280
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-17 259
DATE:
	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a generalized anxiety disorder with panic attacks is granted.
FINDING OF FACT
The Veterans generalized anxiety disorder with panic attacks first manifested during active service.
CONCLUSION OF LAW
The criteria for service connection for a generalized anxiety disorder with panic attacks have been satisfied.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the U.S. Navy from September 1965 to September 1969.  He had service aboard the U.S.S. Bennington in 1968.  
The Veteran, accompanied by Mr. J.C., testified before the undersigned Veterans Law Judge in a September 19, 2016 Travel Board Hearing.  A transcript of that hearing is of record.
 
1. Entitlement to service connection for a generalized anxiety disorder with panic attacks.
The Veteran contends that he first experienced panic attacks aboard the U.S.S. Bennington in 1968 when he was locked inside his duty station and while in general quarters, which were below-water level.  He further contends that he has continued to suffer from a generalized anxiety disorder with panic attacks since his separation from active service.
The Board concludes that the Veteran has a current diagnosis for a generalized anxiety disorder with panic attacks that began during, and has persisted since, his active naval service.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
An August 2010 VA medical examination shows that the Veteran has a current diagnosis of a generalized anxiety disorder with panic attacks.  October 2016 letters from Dr.K.S.E. and Dr.P.H. opined that it was at least as likely as not that the Veterans generalized anxiety disorder with panic attacks began during his active service.  Both doctors rationalized that the Veteran suffered from panic episodes related to claustrophobia due to drills involving closed hatches and being in small places while in general quarters.  These two opinions are probative evidence demonstrating that the Veterans current generalized anxiety disorder had its onset during his active naval service.
The record includes the report of an August 2010 VA psychiatric examination. The examiner determined, in pertinent part, that it was not possible to state whether or not the Veterans anxiety disorder was related to service due to the absence of service treatment records documenting complaint, treatment, or diagnosis of any psychiatric disorder.  The findings of that examination are no more or less probative than the opinions discussed above.  
In light of the foregoing, and resolving all doubt in the Veterans favor, entitlement to service connection for a generalized anxiety disorder with panic attacks is warranted.

 
MICHAEL A. HERMAN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Douglas M. Humphrey, Associate Counsel 

